     Case 2:19-cv-12107-KM-ESK Document 29 Filed 02/12/19 Page 1 of 2 PageID: 243



 1     Michael J. Bettinger (SBN 122196)
       mbettinger@sidley.com
 2     SIDLEY AUSTIN LLP
       555 California Street, Suite 2000
 3     San Francisco, California 94104-1715
       Telephone: (415) 772-1200
 4     Facsimile: (415) 772-7400
 5     Gordon Todd (admitted pro hac vice)
       gtodd@sidley.com
 6     Kimberly Ann Leaman (admitted pro hac vice)
       kimberly.leaman@sidley.com
 7     SIDLEY AUSTIN LLP
       1501 K Street, N.W., Suite 600
 8     Washington, DC 20005
       Telephone: (202) 736-8000
 9     Facsimile: (202) 736-8711
10     Attorneys for Defendants
       JANSSEN BIOTECH, INC.,
11     JANSSEN ONCOLOGY, INC.,
       JANSSEN RESEARCH & DEVELOPMENT, LLC,
12     and JOHNSON & JOHNSON
13                                 UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION
16     UNITED STATES OF AMERICA, STATES                 Case No.: 3:17-cv-07250-JST
       OF CALIFORNIA, COLORADO,
17     CONNECTICUT, DELAWARE, FLORIDA,
       GEORGIA, HAWAII, ILLINOIS, INDIANA,              DEFENDANTS JANSSEN BIOTECH, INC.,
18     IOWA, LOUISIANA, MICHIGAN,                       JANSSEN ONCOLOGY, INC., JANSSEN
       MINNESOTA, MONTANA, NEVADA, NEW                  RESEARCH & DEVELOPMENT, LLC, AND
19     JERSEY, NEW MEXICO, NEW YORK,                    JOHNSON & JOHNSON’S
       NORTH CAROLINA, OKLAHOMA, RHODE                  CERTIFICATION OF INTERESTED
20     ISLAND, TENNESSEE, TEXAS, VERMONT,               ENTITIES OR PERSONS PURSUANT TO
       AND WASHINGTON; THE                              FED. R. CIV. P. 7.1 AND CIVIL L.R. 3-15
21     COMMONWEALTHS OF
       MASSACHUSETTS AND VIRGINIA; and
22     THE DISTRICT OF COLUMBIA,
23     ex rel. ZACHARY SILBERSHER,
24                  Plaintiffs,
25           vs.
26     JANSSEN BIOTECH, INC., JANSSEN
       ONCOLOGY, INC., JANSSEN RESEARCH &
27     DEVELOPMENT, LLC, and JOHNSON &
       JOHNSON,
28                Defendants.

                           DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                          CASE NO. 3:17-CV-07250-JST
     Case 2:19-cv-12107-KM-ESK Document 29 Filed 02/12/19 Page 2 of 2 PageID: 244



 1            Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3-16 of the Northern District

 2     of California, the undersigned certifies on behalf of Defendants Janssen Biotech, Inc., Janssen

 3     Oncology, Inc., Janssen Research & Development, LLC, and Johnson & Johnson, that as of this

 4     date, other than the named parties, there is no such interest to report. Defendants Janssen Biotech,

 5     Inc., Janssen Oncology, Inc., and Janssen Research & Development, LLC are wholly owned

 6     subsidiaries of Johnson & Johnson. Johnson & Johnson is a publicly traded corporation that has no

 7     parent company, and no publicly held company owns 10 percent or more of its stock.

 8
       Dated: February 12, 2019                         By: /s/ Michael J. Bettinger
 9                                                          Michael J. Bettinger (SBN 122196)
                                                            mbettinger@sidley.com
10                                                          SIDLEY AUSTIN LLP
                                                            555 California Street, Suite 2000
11                                                          San Francisco, California 94104-1715
                                                            Telephone: (415) 772-1200
12                                                          Facsimile: (415) 772-7400
13                                                           Gordon Todd (admitted pro hac vice)
                                                             gtodd@sidley.com
14                                                           Kimberly Ann Leaman (admitted pro hac vice)
                                                             kimberly.leaman@sidley.com
15                                                           SIDLEY AUSTIN LLP
                                                             1501 K Street, N.W., Suite 600
16                                                           Washington, DC 20005
                                                             Telephone: (202) 736-8000
17                                                           Facsimile: (202) 736-8711
18
                                                             Attorneys for Defendants
19                                                           JANSSEN BIOTECH, INC.,
                                                             JANSSEN ONCOLOGY, INC.,
20                                                           JANSSEN RESEARCH & DEVELOPMENT,
                                                             LLC, and JOHNSON & JOHNSON
21

22

23

24

25

26

27

28
                                                         2
                             DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                            CASE NO. 3:17-CV-07250-JST
